Citation Nr: 0825359	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right wrist 
disability.  

2. Entitlement to service connection for a left wrist 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1991 to September 2000.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2004, the veteran appeared at a hearing before an 
Acting Veterans Law Judge, who is no longer at the Board.  In 
June 2008, the veteran was afforded another hearing and 
appeared before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the record.  

In March 2006 and in January 2008, the Board remanded the 
case for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A right wrist disability, carpal tunnel syndrome, was not 
affirmatively shown to have been present during service, and 
the current right wrist disability, carpal tunnel syndrome, 
first shown after service, is unrelated to a disease, injury, 
or event of service origin.

2. A left wrist disability, carpal tunnel syndrome, was not 
affirmatively shown to have been present during service, and 
the current left wrist disability, carpal tunnel syndrome, 
first shown after service, is unrelated to a disease, injury, 
or event of service origin.



CONCLUSIONS OF LAW

1. A right wrist disability, carpal tunnel syndrome, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).

2. A left wrist disability, carpal tunnel syndrome, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in November 2001.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that she could submit records not 
in the custody of a Federal agency, such as private medical 
records or authorize VA to obtain private medical records on 
her behalf.  The notice included the general provision for 
the effective dates of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable.). 

To the extent that the VCAA notice about the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication, but as the 
claims of service connection are denied, no disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service records 
and records of the service department and has afforded the 
veteran a VA medical examination and obtained a medical 
opinion.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of any right wrist 
abnormality.  The service treatment records do show that in 
May 2000 the veteran complained of left wrist pain, but there 
was no history of a precipitating injury or event and no 
abnormality was found.   

After service, on VA examination in November 2001, the 
veteran gave a history of wrist problems since 1998.  The 
evaluation of the wrists revealed full range of motion and 
5/5 strength with motion.  There were negative median nerve 
compression tests and negative Phalen's and Tinel's signs.  
X-rays of the wrists revealed no evidence of acute fracture, 
subluxation, or dislocation.  The impression was history of 
bilateral wrist tendonitis.  

In statements, dated in May 2004, retired and current service 
members, who had served with veteran, stated that the veteran 
had wrist problems during service. 

In December 2004, the veteran testified that during service 
she experienced pain, numbness, and tingling in her thumbs 
and fingers after working at a keyboard for which she was 
given Motrin and a wrist stabilizer.  Mr. K.O. testified that 
he had observed the veteran to be in pain during and since 
service. 



Service department records disclose that in May 2003 the 
veteran complained of intermittent wrist pain with repetitive 
use and the use of a computer of 18 months' duration.  The 
assessment was bilateral wrist pain, likely strain or carpal 
tunnel syndrome.  From December 2004 to October 2005, the 
veteran was seen several times for carpal tunnel syndrome.  
On consultation in October 2005 for right wrist pain, it was 
reported that electromyography in January 2005 was consistent 
with bilateral median neuropathy.  In December 2005, the 
veteran underwent a right carpal tunnel release.   

On VA examination in February 2007, the veteran complained of 
intermittent tingling in her thumbs and fingers after typing, 
which began in 1999 or 2000.  The examiner's impression was 
nerve impingement syndrome but of an unknown location.  
Citing a lack of supporting documentation in service, the 
examiner concluded that there was less than a 50 percent 
chance that the condition was related to service.  

In June 2008, the veteran testified that her wrist problems 
began during service in 1999 or 2000, after she had been 
doing office work and computer work for nine years.  Mr. K.O. 
testified that he had observed the veteran in pain during and 
since service. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

On the basis of the service treatment records, neither right 
nor left carpal tunnel syndrome was affirmatively shown 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The service treatment records do show that in May 2000 the 
veteran complained of left wrist pain, but there was no 
history of a precipitating injury or event and no abnormality 
was found.  There was no complaint, finding, or history of 
right wrist pain.  

Except for left wrist pain, the service treatment records do 
not document any abnormality of either wrist.  The veteran 
testified that she experienced wrist pain in 1999 or in 2000 
during service and she is competent to describe pain, but as 
the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic wrist condition and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service treatment 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

After service, the veteran was evaluated for left wrist pain 
in November 2001, and a history of tendonitis was reported, 
but no wrist pathology was identified.  In May 2003, the 
veteran complained of bilateral wrist pain, which was likely 
carpal tunnel syndrome.  

The Board finds that the veteran is competent to describe 
wrist pain and her testimony as to continuing symptoms is 
credible, but as it does not necessarily follow that there is 
a relationship between left wrist pain in service and the 
current bilateral carpal tunnel syndrome, medical evidence is 
required to demonstrate such a relationship based on 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  

Carpal tunnel syndrome is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disabilities and an established disease, injury, or 
event in service, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  



For this reason, the Board rejects the veteran's testimony 
and statements, as well as the testimony of the lay witness 
and other lay statements to the extent that the testimony and 
statements are offered as proof of a relationship between the 
pain described by the veteran and observed by the witnesses 
as competent evidence to substantiate the claims.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, VA obtained a medical 
examination and a medical opinion.  On VA examination in 
February 2007, the examiner, citing a lack of supporting 
documentation in service of similar symptoms, the examiner 
concluded that there was less than a 50 percent chance that 
the current condition was related to service.  This medical 
evidence is uncontroverted and opposes, rather than supports, 
the claim. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claims for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a right wrist disability, carpal 
tunnel syndrome, is denied.  

Service connection for a left wrist disability, carpal tunnel 
syndrome, is denied.  



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


